UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7389


KAREEM JABBAR LEAPHART,

                    Petitioner - Appellant,

             v.

WARDEN WILLIE L. EAGLETON,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. J. Michelle Childs, District Judge. (2:15-cv-04910-JMC)


Submitted: April 18, 2019                                         Decided: April 22, 2019


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tara Dawn Shurling, Columbia, South Carolina, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kareem Jabbar Leaphart seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2254

(2012) petition and the order denying his Motion to Alter or Amend. The orders are not

appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C.

§ 2253(c)(1)(A) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Leaphart has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             2